Exhibit 10.1

FORM OF MAY 2011 RESTRICTED STOCK UNIT AWARD FOR

ANNE G. WALESKI

MARKEL CORPORATION

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

AWARDED TO    AWARD DATE    VESTING SCHEDULE              VESTING
DATE    PERCENTAGE
OF UNITS  

Anne G. Waleski

   May 9, 2011    May 9, 2015      50 %        May 9, 2016      50 % 

MARKEL CORPORATION (the “Company”) grants you (the “Participant”) -1,250-
restricted stock units (“Units”). Until the Vesting Date, except as specifically
provided below, the Units are forfeitable and nontransferable. The Compensation
Committee of the Company’s Board of Directors (the “Committee”) will administer
this Agreement and any decision of the Committee will be final and conclusive.
Capitalized terms not defined here have the meanings provided in the Markel
Corporation Omnibus Incentive Plan (the “Plan”).

The terms of the award are:

 

  1. Vesting For Units. If the Participant has not separated from service before
the Vesting Date, the Units will become vested and nonforfeitable, and the
Company will issue to the Participant for each vested Unit a share of common
stock of the Company on that date or as soon as administratively practicable
(but in any event no later than 90 days) thereafter.

 

  2.

Forfeiture of Units. If the Participant separates from service before the
Vesting Date in circumstances other than as described in (a)-(d) below, any
unvested Units will be forfeited. If the Participant separates from service due
to Retirement, dies or incurs a Disability before the Vesting Date as set forth
in (a) below, the unvested Units will become fully vested and non-forfeitable,
and shares will be issued on the date on which the Participant’s Retirement,
death or Disability occurs or as soon as administratively practicable (but in
any event no later than 90 days) thereafter, subject in the case of the
Participant’s Retirement to Section 4 below. If the Participant separates from
service before the Vesting Date in the circumstances set forth in (b) or
(c) below, the number of Units set forth in this Award will be vested on a pro
rata basis based on a fraction of the number of full months from Award Date
until the date of termination divided by 60, and shares will be issued on the
otherwise applicable



--------------------------------------------------------------------------------

 

Vesting Date, subject to Section 4 below. Any remaining unvested Units will be
forfeited as of the date of separation; except that a Participant who separates
from service or whose employment is interrupted due to military service as
provided in (c) below and who returns to employment with the Company upon
cessation of such military service before the otherwise applicable Vesting Date
will vest in any remaining unvested Units if employed on the Vesting Date. If
the Participant separates from service before the Vesting Date in the
circumstance set forth in (d) below, the unvested Units will become fully vested
and non-forfeitable, and shares will be issued on the otherwise applicable
Vesting Date, subject to Section 4 below.

 

  (a) The Participant separates from service due to Retirement, dies, or incurs
a Disability (as defined below);

 

  (b) The Participant separates from service due to Early Retirement (as defined
in the Plan);

 

  (c) The Participant separates from service or his employment is interrupted
due to military service; or

 

  (d) The Committee determines that forfeiture should not occur because the
Participant had an approved separation from service. The Committee will in its
sole discretion determine whether or not to apply this provision.

 

  3. Change in Control. Any unvested Units will become fully vested and
non-forfeitable if, within 12 months after a Change in Control (as defined in
the Plan), the Participant separates from service due to Involuntary
Termination. For this purpose, Involuntary Termination means that the
Participant’s employment is involuntarily terminated without Cause or the
Participant terminates his employment for Good Reason. In either case, shares
will be issued for such Units on the otherwise applicable Vesting Date, subject
to Section 4 below.

 

  4.

Six Month Delay for Specified Employees. With respect to a Participant who
separates from service due to Retirement before the Vesting Date as set forth in
Section 2(a) above, or who separates from service before the Vesting Date as set
forth in Sections 2(b), (c) or (d) above or in Section 3, if such Participant is
a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code and
the generally applicable Internal Revenue Service guidance thereunder) on the
date of his separation, then, notwithstanding anything in Sections 2 or 3 to the
contrary, no shares will be issued for his Units until the date that is six
months after the

 

2



--------------------------------------------------------------------------------

 

date of his separation (or until the date of his death, if earlier). Any shares
which the Participant would otherwise have been entitled to receive during the
first six months following the date of his separation will be issued instead on
the date which is six months after the date of his separation (or on the date of
his death, if earlier). Whether the Participant is a “specified employee” will
be determined under guidelines established by the Company for this purpose.

 

  5. Disability Defined. For purposes of this Agreement, the Participant has
incurred a “Disability” if the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in his death or can be
expected to last for a continuous period of not less than 12 months or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in his death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of his employer.

 

  6. Separation from Service Defined. References throughout this Agreement to
the Participant’s “separation from service” and variations thereof will have the
meaning set forth in Section 1.409A-1(h) of the Treasury Regulations, as amended
from time to time, applying the default terms thereof.

 

  7. Forfeiture and Restitution. If during the period of the Participant’s
employment and two years thereafter, the Participant (1) becomes associated
with, recruits or solicits customers or other employees of the Employer for, is
employed by, renders services to, or owns any interest in (other than any
nonsubstantial interest, as determined by the Committee) any business that is in
competition with Markel or its Subsidiaries, (2) has his employment terminated
by his Employer for Cause, or (3) engages in, or has engaged in, conduct which
the Committee determines to be detrimental to the interests of Markel, the
Committee may, in its sole discretion, (A) cancel this Award, and/or (B) require
the Participant to repay by delivery of an equivalent number of shares any
payment received under this Award within the previous two years.

 

  8. Transfer Restrictions. The Participant’s rights to the Units are not
subject to sale, assignment, transfer, pledge, hypothecation or encumbrance.

 

  9.

Tax Withholding. Unless alternative arrangements are made by the Participant,
the Company will withhold from the payment for the vested Units shares with a
fair market value equal to any required foreign, federal, state, or local
income,

 

3



--------------------------------------------------------------------------------

 

employment or other taxes imposed on the payment. The fair market value will be
the average of the high and low sale price of the Company’s common stock on the
New York Stock Exchange on the Vesting Date (or other applicable date on which
payment is made as provided herein).

 

  10. Binding Effect. Subject to the limitations stated above, this Agreement
will be binding upon and inure to the benefit of the Participant’s legatees,
distributees, and personal representatives and the successors of the Company.

 

  11. Change in Capital Structure. The Units will be adjusted as the Committee
determines is equitably required in the event of a dividend in the form of
stock, spin-off, stock split-up, subdivision or consolidation of shares of
Company Stock or other similar changes in capitalization.

 

  12. Interpretation. This Agreement will be construed under and be governed by
the laws of the Commonwealth of Virginia. THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY OF HENRICO
WILL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING OUT OF OR RELATED TO
THE PLAN OR THIS AGREEMENT.

 

  13. Code Section 409A. This Agreement is intended to comply with the
applicable requirements of Sections 409A(a)(2) through (4) of the Code, and will
be interpreted to the extent context reasonably permits in accordance with this
intent. The parties agree to modify this Agreement or the timing (but not the
amount) of any payment to the extent necessary to comply with Section 409A of
the Code and avoid application of any taxes, penalties, or interest thereunder.
However, in the event that any amounts payable under this Agreement are subject
to any taxes, penalties or interest under Section 409A of the Code or otherwise,
the Participant will be solely liable for the payment thereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed, as of
the award date shown above.

 

MARKEL CORPORATION By:  

 

  Chairman

 

4